EXHIBIT 10(l)

 

AMENDMENT TO THE PACCAR INC SAVINGS INVESTMENT PLAN

 

(Amendment and Restatement Effective January 1, 2006)

 

Effective January 1, 2006, the first sentence of Section 8.9(a) of the PACCAR
Inc Savings Investment Plan (Amendment and Restatement Effective January 1,
2006) (the “SIP”) shall be amended to read in its entirety as follows:

 

“This Subsection (a) shall apply only in the event that a Member elected to
receive all or a portion of his Benefit in annual installments (previously
available under the Plan with respect to distributions commencing prior to
May 1, 2003), and then dies after installment payments have commenced but before
such payments are completed.”

 

Effective with respect to distributions made on or after July 1, 2007, a new
sentence shall be added to the end of Section 8.14(c) of the SIP to read in its
entirety as follows:

 

“With respect to an Eligible Rollover Distribution that is payable to a
Beneficiary who is not the Employee’s or former Employee’s surviving spouse, an
“Eligible Retirement Plan” is limited to an individual retirement account or
annuity described in section 408(a) or 408(b) of the IRC established for the
purpose of receiving the Eligible Rollover Distribution on behalf of the
Beneficiary and that agrees to be treated as an inherited individual retirement
account or annuity within the meaning of section 408(d)(3)(C) of the IRC.”

 

Effective with respect to distributions made on or after July 1, 2007,
Section 8.14(d) of the SIP shall be amended to read in its entirety as follows:

 

“(d)                           Definition of Distributee

 

A Distributee includes an Employee, former Employee, Beneficiary or a spouse or
former spouse who is an Alternate Payee under a qualified domestic relations
order.”

 

Witness the execution of this Amendment to the PACCAR Inc Savings Investment
Plan (Amendment and Restatement Effective January 1, 2006).

 

 

PACCAR Inc

 

 

 

 

 

By:

/s/ Mark C. Pigott

 

 

 

Title: Chairman and Chief Executive Officer

 

Dated: June 26, 2007

 

--------------------------------------------------------------------------------